Case 1:21-cv-00221-STV Document 1 Filed 01/25/21 USDC Colorado Page 1 of 7




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO

                                              CASE NO:

KYLE WESTON,

       Plaintiff(s),

       v.

THE WESTURN SLOPE, INC.
d/b/a SERVPRO OF MONTROSE
TELLURIDE,

       Defendants.
                                        /

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, KYLE WESTON (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files this

Complaint for Damages and Demand for Jury Trial against Defendant, THE WESTURN SLOPE,

INC. d/b/a SERVPRO OF MONTROSE TELLURIDE (“SERVPRO”) (referred to hereinafter as

“Defendant”), and alleges as follows:

                                            INTRODUCTION

   1. This is an action arising under the Fair Labor Standards Act (“FLSA”) pursuant to 29

U.S.C. §§ 201-216, to seek redress for Defendant’s violations of the FLSA against this Plaintiff

during the course of his employment.

                                              PARTIES

   2. During times material hereto, Plaintiff, KYLE WESTON, resided in Montrose, Colorado,

was over the age of 18 years, and otherwise sui juris.

   3. Defendant, SERVEPRO, is a Colorado corporation with its principal place of business in

Montrose, Colorado.
Case 1:21-cv-00221-STV Document 1 Filed 01/25/21 USDC Colorado Page 2 of 7




   4. During all times material hereto, Defendant was vested with the authority to hire, fire, and

discipline employees, including Plaintiff. Furthermore, during all times material hereto, Defendant

determined, approved, and administered the payroll practices including the issuance of Plaintiff’s

payment. Accordingly, Defendant Plaintiff’s employer, as defined by 29 U.S.C. § 203(d).

   5. During all times pertinent hereto, Plaintiff was dependent upon Defendant for his

employment, as Defendant supervised, directed, and controlled Plaintiff’s day-to-day

responsibilities, and used Plaintiff’s work for its benefit and in furtherance of its business

objectives.

                                JURISDICTION AND VENUE

   6. A substantial amount of the acts and omissions giving rise to this dispute took place within

Montrose, Colorado, within the jurisdiction of this Honorable Court.

   7. Jurisdiction is proper within the District of Colorado pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. §§ 1331 and 1337.

   8. Venue is proper within the District of Colorado pursuant to 29 U.S.C. § 216(b) and 28

U.S.C. § 1391(b)(2).

                                 GENERAL ALLEGATIONS

   9. Defendant is a franchisee of ServPro Industries and provides residential and commercial

restoration services.

   10. Defendant owns and operates the Montrose/Telluride ServPro franchise at 1815 Launa

Drive, Montrose, Colorado 81401.

   11. During all material times hereto, Defendant employed Plaintiff as a non-exempt, hourly

laborer/employee.




                                                2
Case 1:21-cv-00221-STV Document 1 Filed 01/25/21 USDC Colorado Page 3 of 7




    12. During times material hereto, Plaintiff (i) did not have supervisory authority over any

individuals; (ii) did not make any decisions of importance on behalf of Defendant; and (iii) was

not required to possess any advanced training, skill, or prolonged education in order to perform

any of his primary duties and responsibilities.

    13. In 2019, Plaintiff began working for Defendant in a laborer position as an hourly, non-

exempt employee. As of the filing of this Complaint, Plaintiff is still employed by Defendant.

    14. During all times pertinent to his employment, Plaintiff has been economically dependent

upon Defendant and has been subject to the control of Defendant during all pertinent time periods

of his employment.

    15. During Plaintiff’s employment period, he has worked in excess of forty (40) hours per

week in one or more workweeks.1

    16. During Plaintiff’s employment period, Defendant has paid him at various hourly rates, with

his most recent hourly rate being $13.50 per hour.

    17. Defendant failed to compensate Plaintiff at or above the applicable federal overtime wage

in one (1) or more workweeks when Plaintiff worked more than forty (40) hours within the

previous three (3) years.

    18. During all times material hereto, Defendant failed to properly maintain accurate time

and/or payroll records for Plaintiff.




1
  The full extent of damages incurred by Plaintiff will be determined through discovery, but at a
minimum, the paystubs currently available to Plaintiff demonstrate that he worked in excess of
forty (40) hours in the following pay periods: 09/01/2019 – 09/143/2019, 10/27/2019 –
11/09/2019, 01/05/2020 – 01/18/2020, 01/19/2020 – 02/01/2020, and 02/16/2020 – 02/29/2020.

                                                  3
Case 1:21-cv-00221-STV Document 1 Filed 01/25/21 USDC Colorado Page 4 of 7




   19. The wage violations committed by Defendant are willful and/or intentional, as Defendant

knew of the overtime wage requirements of the FLSA and recklessly or intentionally failed to

compensate Plaintiff in accordance with such requirements.

   20. Defendant failed to properly maintain records of hours actually worked by Plaintiffs and

other similarly situated employees.

   21. Defendant assigned Plaintiff with duties and responsibilities and appointed supervisors to

oversee the work performed by Plaintiff. Defendant is therefore on notice of the hours worked by

Plaintiff at various worksites in the State of Colorado.

   22. As a result of the intentional and willful conduct alleged herein, Plaintiff has been required

to retain the undersigned law firm and are therefore entitled to recover reasonable attorney’s fees

and costs incurred in the prosecution of these claims under the FLSA.

                                       FLSA COVERAGE

   23. During all times material hereto, Defendant was covered under the FLSA through

enterprise coverage, as Defendant was engaged in interstate commerce during all time periods in

which Plaintiff was employed. More specifically, during all times material hereto, Defendant’s

business and Plaintiff’s work for Defendant affected interstate commerce because the goods and

materials Plaintiff and other employees used and/or handled on a constant and/or continuous basis

moved through interstate commerce prior to or subsequent to Plaintiff’s use of the same.

Accordingly, Defendant was engaged in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(A).

   24. During his employment with Defendant, Plaintiff and other employees similarly situated

regularly handled goods and/or materials on a constant and/or continuous basis that moved through

interstate commerce, including, but not limited to the following: wrenches, tools, inspection kits,




                                                 4
Case 1:21-cv-00221-STV Document 1 Filed 01/25/21 USDC Colorado Page 5 of 7




hammers, nails, shovels, screws, drills, portable control adapters, tarps, harnesses, ladders, and

company vehicles, etc.

   25. Defendant regularly employed two (2) or more employees for the relevant time period, and

these employees regularly handled the same or similar goods and materials to those goods and

materials handled by Plaintiff, thus making Defendant an enterprise covered by the FLSA.

   26. Upon information and belief, Defendant grossed or did business in excess of $500,000.00

during the years of 2018, 2019, 2020, and on information and belief, is expected to gross in excess

of $500,000.00 in 2021.

   27. During his employment period, Plaintiff has been regularly and recurrently involved in

interstate commerce, or in work directly related to instrumentalities of interstate commerce, or in

the maintenance of instrumentalities of interstate commerce, and are therefore covered under the

FLSA through individual coverage. More specifically, Plaintiff regularly and recurrently used

interstate highways in furtherance of his work objectives, which constitute an instrumentality of

interstate commerce.

         COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                         (Unlawful Lunch Deductions)

   28. Plaintiff re-alleges and re-avers Paragraphs 1 through 27 as though set forth fully herein.

   29. Plaintiff alleges this action pursuant to the FLSA, 29 U.S.C. § 216(b).

   30. In one or more workweeks of his employment, Plaintiff was required to work throughout

his workdays without a lunch break.

   31. Plaintiff’s supervisors regularly witnessed Plaintiff performing work without a lunch

break.

   32. Because Plaintiff continued to work throughout these purported breaks, the total amount

of work performed by Plaintiff in these workweeks exceeded 40 hours.



                                                5
Case 1:21-cv-00221-STV Document 1 Filed 01/25/21 USDC Colorado Page 6 of 7




   33. Notwithstanding that Plaintiff continued to work through these lunch breaks, Defendant

automatically deducted at least 30 minutes every day regardless of whether Plaintiff actually took

a break.

   34. Defendant’s automatic lunch deduction resulted in overtime violations in one or more

workweeks because Plaintiff actually worked in excess of 40 hours per week without being paid

the applicable overtime wages.

   35. Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as required

by the Fair Labor Standards Act as Defendant knew of the overtime wage requirements of the Fair

Labor Standards Act and recklessly or intentionally failed to compensate Plaintiff in accordance

with such requirements.

   36. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

additional amount of liquidated, or double, damages, plus reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff, KYLE WESTON, respectfully requests that this Honorable

Court enter judgment in his favor and against Defendant, THE WESTURN SLOPE, INC. d/b/a

SERVPRO OF MONTROSE TELLURIDE: (a) unpaid overtime wages to be paid by Defendant;

(b) liquidated damages as provided by the FLSA to be paid by the Defendant; (c) all reasonable

attorney’s fees and litigation costs as permitted under the FLSA; and any and all such further relief

as this Court may deem just and equitable under the circumstances.

                                 DEMAND FOR JURY TRIAL

       Plaintiff, KYLE WESTON, hereby demand a trial by jury on all appropriate claims.

       Dated this 25th day of January 2021.




                                                 6
Case 1:21-cv-00221-STV Document 1 Filed 01/25/21 USDC Colorado Page 7 of 7




                                              Respectfully Submitted,

                                              USA EMPLOYMENT LAWYERS -
                                              JORDAN RICHARDS, PLLC
                                              805 E. Broward Blvd. Suite 301
                                              Fort Lauderdale, Florida 33301
                                              Ph: (954) 871-0050
                                              Counsel for Plaintiff

                                              By: /s/ Jordan Richards
                                              JORDAN RICHARDS, ESQUIRE
                                              Florida Bar No. 108372
                                              Illinois Bar No. 6328923
                                              jordan@jordanrichardspllc.com
                                              melissa@jordanricharsdspllc.com
                                              jake@jordanrichardspllc.com

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 25th

day of January 2021.

                                              By: /s/ Jordan Richards
                                              JORDAN RICHARDS, ESQUIRE
                                              Florida Bar No. 108372
                                              Illinois Bar No. 6328923


                                  SERVICE LIST:




                                          7
